DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/24/2021 and 03/16/2022. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states the limitation of "wherein the support information on the brightness is information on average brightness or a By value (Brightness Value), the support information on the tinge is information on a color temperature, and the support information on the composition is information on a composition line." Claim 3, from which this claim depends, states that "the generated support information is information used for adjusting at least any of brightness, a tinge, and a composition of the live image". Neither claim 3 or 4 claim an event in which the support information includes brightness, tinge and composition. Claim 4 changes the configuration of said without any antecedent basis to do so in the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toida et al. (US 2014/0085511).
Regarding claim 1, Toida et al. discloses an imaging apparatus for performing photography in a state where a live image is displayed, the imaging apparatus comprising at least one memory and at least one processor which function as: a display unit (135) configured to display the live image on a display (¶50); a selection unit (123/124) configured to select a plurality of photographed images (¶50, 76, 82-83: operating unit 123 further includes a touch input unit 124); a generating unit configured to generate support information, which is used for changing photographing conditions of the live image, on the basis of information on the selected photographed images, and displaying the generated support information on the display (¶138: an image analysis is performed on each frame image on which the basic image processing (and special image processing) has been performed (step S403)…a feature value calculation unit 151 illustrated in FIG. 11 analyzes each frame image, and calculates the feature value indicating the feature of each image. A feature value may be, for example, the brightness distribution of a frame image, the color difference signal distribution, the hue distribution, or the color saturation distribution); a changing unit configured to change the photographing conditions of the live image on the basis of a user operation (¶141, 190: a correction parameter is calculated, the image correction process of correcting each frame image is performed so that the feature value calculated by the feature value calculation unit 151 may approach the target feature value (step S409). In this step, an image correction unit 154 corrects each frame image by the correction parameter calculated for each frame image by the parameter calculation unit 153); and a photographing unit configured to photograph the live image according to the changed photographing conditions (¶190: frame image on which the basic image processing (and special image processing) was performed is corrected with the correction parameter acquired in step S707 (step S409), and then, the image data of a plurality of frame images including the corrected frame image are combined to acquire a combined image (step S411). Then, finally, a special effect is applied to the entire combined image (step S413)).

Regarding claim 2, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the generated support information is information indicating average photographing conditions of the selected photographed images (¶139: a target feature value calculation unit 152 illustrated in FIG. 11 calculates a target feature value as a correction target from the feature value calculated by the feature value calculation unit 151. The target feature value is, for example, the average of the feature values of a plurality of frame images, the feature value of the first analyzed frame image, the feature value of the last analyzed frame image, feature value calculated by weighting the feature value of each frame image).

Regarding claim 3, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the generated support information is information used for adjusting at least any of brightness, a tinge, and a composition of the live image (¶122, 128, 138-139: A feature value may be, for example, the brightness distribution of a frame image, the color difference signal distribution, the hue distribution, or the color saturation distribution, and it is preferable that at least one of them is included.).
Regarding claim 4, Toida et al. disclose all the aforementioned limitations of claim 3. Toida also teaches wherein the support information on the brightness is information on average brightness or a By value (Brightness Value), the support information on the tinge is information on a color temperature, and the support information on the composition is information on a composition line (¶138-139: target feature value is, for example, the average of the feature values of a plurality of frame images, the feature value of the first analyzed frame image, the feature value of the last analyzed frame image, feature value calculated by weighting the feature value of each frame image; A feature value may be, for example, the brightness distribution of a frame image, the color difference signal distribution, the hue distribution, or the color saturation distribution, and it is preferable that at least one of them is included.).

Regarding claim 5, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches further comprising a recording unit for recording image data, wherein the selection unit is configured to place on the display the photographed images, selected from the image data recorded in the recording unit, on the basis of a user operation (fig. 9; ¶114, 176: camera 1 which operates as described above, for example, when a subject which moves with the lapse of time is shot in the combined image mode, a frame image which configures a combined image is easily acquired by touching the display area in which the live view image is displayed as illustrated in FIGS. 9A through 9E, thereby changing the image displayed in the touched display area into the acquired frame image from the live view image).

Regarding claim 6, Toida et al. disclose all the aforementioned limitations of claim 5. Toida also teaches wherein the recording unit further records layout information on the image data, and the selection unit is configured to place on the display the selected photographed images on the basis of layout information associated with the selected photographed images (fig. 9; ¶88, 114, 176: layout of a plurality of display areas defined when the shooting mode is a combined image mode is determined by the style of combined image; camera 1 which operates as described above, for example, when a subject which moves with the lapse of time is shot in the combined image mode, a frame image which configures a combined image is easily acquired by touching the display area in which the live view image is displayed as illustrated in FIGS. 9A through 9E, thereby changing the image displayed in the touched display area into the acquired frame image from the live view image).

Regarding claim 7, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the photographing conditions include at least one of a condition relating to a composition, a condition relating to exposure, and a condition relating to image quality (¶138-139: target feature value is, for example, the average of the feature values of a plurality of frame images, the feature value of the first analyzed frame image, the feature value of the last analyzed frame image, feature value calculated by weighting the feature value of each frame image; A feature value may be, for example, the brightness distribution of a frame image, the color difference signal distribution, the hue distribution, or the color saturation distribution, and it is preferable that at least one of them is included.).
Regarding claim 8, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the at least one memory and the at least one processor further function as an acquisition unit configured to acquire, from an external server, the plurality of photographed images and the layout information associated with the plurality of photographed images, wherein the selection unit is configured to place on the display the plurality of photographed images, acquired from the external server, on the basis of the layout information associated with the plurality of photographed images (fig. 9; ¶74, 84, 114: the flash memory 125 stores as a template the information about a combined image style, that is, how a frame image configuring a combined image is laid out; communication unit 119 communicates with an external equipment unit to update or add a template stored in flash memory 125 described later. The communication unit 119 may be connected to the external equipment).

Regarding claim 9, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the at least one memory and the at least one processor further function as a transmitting unit configured to transmit, to the external server, a photographed image of the live image, the photographed images selected during photography, and the layout information associated with the photographed image of the live image and the photographed images selected during photography (¶74, 84: the flash memory 125 stores as a template the information about a combined image style, that is, how a frame image configuring a combined image is laid out; communication unit 119 communicates with an external equipment unit to update or add a template stored in flash memory 125 described later. The communication unit 119 may be connected to the external equipment).

Regarding claim 10, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the changing unit is configured to inform a user that the photographing conditions are being changed to be close to the support information displayed on the display (¶167-170: to display a screen for inquiry as to whether or not the combined image is recorded (performed) so that the cancelling or the recording may be performed depending on the input of a user.).

Regarding claim 11, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the generating unit is configured to generate the support information used for changing the photographing conditions of the live image on the basis of information on part of photographed images among the selected photographed images (¶138-139 one correction target is generated with respect to a plurality of frame images (step S405). In this step, a target feature value calculation unit 152 illustrated in FIG. 11 calculates a target feature value as a correction target from the feature value calculated by the feature value calculation unit 151. The target feature value is, for example, the average of the feature values of a plurality of frame images, the feature value of the first analyzed frame image, the feature value of the last analyzed frame image, feature value calculated by weighting the feature value of each frame image, etc. That is, it may be calculated from the feature value of plural pieces of image data or may be calculated from the feature value of a single piece of image data. The target feature value does not always have to be calculated as a distribution like the feature value calculated by the feature value calculation unit 151, and may be calculated a specified value as a target feature value. For example, if a feature value is a color difference signal distribution, the target feature value may be the color difference).

Regarding claim 12, Toida et al. disclose all the aforementioned limitations of claim 11. Toida also teaches wherein the generating unit is configured to determine the part of photographed images on the basis of a layout indicating a predetermined layout pattern (¶176: if the style corresponding to the layout including a large number of divisions (number of display areas), then it is judged that the frame image is small, and if the styles corresponding to the other layouts are set, then it is judged that the frame image is large).

Regarding claim 13, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein the generating unit is configured to generate the support information used for changing the photographing conditions of the live image by weighting the information on the selected photographed images on the basis of positional relationship with the live image (¶138-139 one correction target is generated with respect to a plurality of frame images (step S405). In this step, a target feature value calculation unit 152 illustrated in FIG. 11 calculates a target feature value as a correction target from the feature value calculated by the feature value calculation unit 151. The target feature value is, for example, the average of the feature values of a plurality of frame images, the feature value of the first analyzed frame image, the feature value of the last analyzed frame image, feature value calculated by weighting the feature value of each frame image, etc. That is, it may be calculated from the feature value of plural pieces of image data or may be calculated from the feature value of a single piece of image data. The target feature value does not always have to be calculated as a distribution like the feature value calculated by the feature value calculation unit 151, and may be calculated a specified value as a target feature value. For example, if a feature value is a color difference signal distribution, the target feature value may be the color difference).

Regarding claim 14, Toida et al. disclose all the aforementioned limitations of claim 1. Toida also teaches wherein when the photographed images selected by the selecting unit on the display are changed, the generating unit is configured to change the support information, displayed on the display, to support information generated on the basis of information on the changed photographed images (¶167-173: detects the touching operation on the display area in which no image is displayed, it performs the shooting frame changing process, that is, the process of switching to the display area in which a live view image is to be displayed and displaying a live view image in the touched display area).

Claims 15 – 16 are rejected as applied to claims 1 and 14 above. The method steps as claimed would have been implied by the apparatus of Toida et al.

Claim 17 is rejected as applied to claims 1 above. The method steps as claimed would have been implied by the apparatus of Toida et al.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698